EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Guy Tucker on 6/10/2021.

The application has been amended as follows: 
Claim 1 has been amended as below:

A torque wrench, comprising: 
                    an input end configured to receive a torsional input; 
                    a gear train operatively driven to rotate by the torsional input; 
                    a driver connected to the gear train; 
                    a guide having a plurality of radially oriented channels;
                    a plurality of clamps disposed at least partially inside the driver, each of the clamps being moveable within one of the radially oriented channels to radially engage and adjust to a range of different sized fasteners and provide a torsional output to the fastener in response to rotation of the driver in either of a clockwise or a counterclockwise direction; and 
                    a housing configured to sealingly enclose the gear train, the driver, the guide, and the clamps.



Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The subject matter of the independent claim(s) could either not be found or was not suggested in the prior art of record. The subject matter of independent claim 1 not found was a torque wrench comprising a plurality of clamps, each being moveable within one of the radially oriented channels to radially engage and adjust to a range of different sized fasteners and provide a torsional output to the fastener in response to rotation of the driver in either of a clockwise or a counterclockwise direction, and a housing configured to sealingly enclose the gear train, the driver, the guide, and the clamps; in combination with the limitations set forth in claim 1 of the instant invention.


None of the cited prior arts, alone or combined, teaches or renders obvious the allowable subject matter of the instant invention.

The closest prior art, Zelniker (US 10,427,280 B2) teaches a similar torque wrench comprising a gear train (fig4), a driver (fig4) connected to the gear train, a guide 52 (fig5A) having a plurality of radially oriented channels 53 (fig5A), a plurality of clamps 48,50 (fig1A,5A), and a housing 18 (fig1A); however, does not explicitly teach that each clamp radially engages and adjusts to a range of different sized fasteners and provides a torsional output to the fastener in response to rotation of the driver in either of a clockwise or a counterclockwise direction, and that the housing is configured to sealingly enclose the gear train, the driver, the guide, and the clamps. 
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seahee Hong whose telephone number is (571)270-5778.  The examiner can normally be reached on M-Th 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES-BOSQUES can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        June 15, 2021